            Case 4:19-cv-00655-BSM Document 24 Filed 07/20/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JANICE HARGROVE WARREN                                                               PLAINTIFF

         v.                          No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                                DEFENDANTS

                              DEFENDANTS’ STATUS REPORT

       Comes now Defendants, Charles McNulty, Mike Kemp, Tina Ward, Linda Remele, Shelby

Thomas, Alicia Gillen, Eli Keller, Brian Maune and the Pulaski County Special School District

(“PCSSD” and/or “District”) (collectively, “District Defendants”), by and through their attorneys,

Bequette, Billingsley & Kees, P.A., and for their Status Report, state:

       1.       Settlement Conference. The parties have not participated in a settlement conference

and Defendants are not requesting one.
     Case 4:19-cv-00655-BSM Document 24 Filed 07/20/20 Page 2 of 2



2.       Settlement Prospects. Unlikely.

3.       Estimated Length of Trial. 2-3 days.

WHEREFORE, Defendants respectfully request the Court accept this Status Report.

                              Respectfully submitted,


                                      BEQUETTE, BILLINGSLEY & KEES, P.A.
                                      425 West Capitol Avenue, Suite 3200
                                      Little Rock, AR 72201-3469
                                      Phone: (501) 374-1107
                                      Fax: (501) 374-5092
                                      Email: jbequette@bbpalaw.com
                                              ckees@bbpalaw.com

                                     W. Cody Kees
                                     Jay Bequette, Ark. Bar No. 87012
                                     W. Cody Kees, Ark. Bar No. 2012118

                                      Attorneys for Defendants
